DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Receipt and entry of the response dated 4/16/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 32, 33, 35-36, 52, 53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grieger et al (J. Virol., 2005) as evidenced by Dong et al (H. Gene Ther., 1996), Dong et al (B) (US 6,294,379), pSP73 technical bulletin (Promega, 2006) and Rabinowitz et al (J. Virol., 2002).  This rejection is maintained for reasons made of record in the Office Actions dated 6/29/2018, 4/17/2019, 11/18/2019, 6/10/2020, 10/6/2020, 12/24/2020 and for reasons set forth below.  
	The claims have been amended to further recite that the claimed AAV particles are a plurality and have a reduced number of particles that contain contaminating nucleic acid relative to particles prepared with other methods.  The plurality limitation has already been addressed, as has been the product-by-process nature of the claims.  The nature and location of the contaminating nucleic acid, the levels that are necessary to be considered “contaminating” and “reduced number” are not recited in any specific way.  Further, it is impossible to determine if the AAV particles of Geiger et al meet said limitations as the USPTO has not the means to .
Response to Arguments
Applicant's arguments filed4/16/2021 have been fully considered but they are not persuasive. Applicants essentially assert that Grieger et al do not teach the claims as amended.  Such is not convincing for the reasons above.
 
The rejections of certain claims as indefinite under 35 USC 112-2nd para. or under Double Patenting are withdrawn in light of amendment of the claims and applicants remarks.

Conclusion
Claims 1, 3-6, 10, 14-31, 41-48, 54 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633